Exhibit 10.9
NETEZZA CORPORATION
Director Restricted Stock Agreement
     This Director Restricted Stock Agreement is made between Netezza
Corporation (the “Company”) and                      (the “Recipient”) as of
                     ___, 20___(the “Grant Date”).
     1. Grant of Restricted Shares.
          (a) In consideration of the Recipient’s service as a director of the
Company, the Company is granting to the Recipient, as of the Grant Date,
                     shares of restricted common stock of the Company (the
“Restricted Shares”). The Restricted Shares are being granted pursuant to the
provisions of the Company’s 2007 Stock Incentive Plan (the “Plan”) and are
subject to the terms and conditions contained in this Restricted Stock
Agreement, including the forfeiture provisions set forth in Section 3 of this
Agreement, the deferred delivery provisions set forth in Section 4 of this
Agreement, and the restrictions on transfer set forth in Section 5 of this
Agreement.
          (b) As promptly as practicable following the Grant Date, the Company
shall issue one or more certificates in the name of the Recipient for the
Restricted Shares. Such certificate(s) shall be held on behalf of the Recipient
by the Secretary of the Company until the Delivery Date (as defined in Section 4
below). The Secretary shall hold such certificate(s) in accordance with the
terms of the Joint Escrow Instructions in the form attached to this Agreement as
Exhibit A, which shall be executed by the Company, the Recipient and the
Secretary as escrow agent upon the execution of this Agreement (the “Joint
Escrow Instructions”). In connection with the execution of the Joint Escrow
Instructions, the Recipient shall deliver to the escrow agent a stock assignment
duly endorsed in blank.
     2. Vesting. The Restricted Shares shall vest upon the earlier of (a) the
first anniversary of the Grant Date and (b) immediately prior to an Acquisition
(as defined below) of the Company. For purposes of this Agreement, the term
“Acquisition” shall mean (i) any merger or consolidation in which (A) the
Company is a constituent party or (B) a subsidiary of the Company is a
constituent party and the Company issues shares of its capital stock pursuant to
such merger or consolidation (except, in the case of both clauses (A) and
(B) above, any such merger or consolidation involving the Company or a
subsidiary in which the outstanding capital stock of the Company immediately
prior to such merger or consolidation is converted into or continues to
represent, immediately following such merger or consolidation, at least 51% by
voting power of the capital stock of (I) the surviving or resulting corporation
or (II) if the surviving or resulting corporation is a wholly owned subsidiary
of another corporation immediately following such merger or consolidation, of
the parent corporation of such surviving or resulting corporation) or (ii) the
sale or transfer, in a single transaction or series of related transactions, of
outstanding capital stock representing at least 51% of the voting power of the

 



--------------------------------------------------------------------------------



 



outstanding capital stock of the Company immediately following such transaction
or (iii) the sale of all or substantially all of the assets of the Company;
provided that such Acquisition event also constitutes a “change in the ownership
or effective control of a corporation or a change in the ownership of a
substantial portion of the assets of a corporation,” as defined for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended, and the guidance
issued thereunder (“Section 409A”).
     3. Forfeiture of Unvested Restricted Shares Upon Termination of Director
Service. In the event that the Recipient ceases to serve as a director of the
Company for any reason or no reason prior to the vesting of the Restricted
Shares, the Restricted Shares shall be forfeited immediately and automatically
to the Company, without the payment of any consideration to the Recipient,
effective as of such termination of director service. For purposes of
clarification, if the cessation of the Recipient’s service as a director of the
Company occurs in connection with the closing of an Acquisition, the Restricted
Shares shall be deemed to vest immediately prior to such cessation of service
and shall not be forfeited. The Recipient hereby authorizes the Company to take
any actions necessary or appropriate to cancel any certificate(s) representing
forfeited Restricted Shares and transfer ownership of such forfeited Restricted
Shares to the Company. The Recipient shall have no further rights with respect
to any Restricted Shares that are so forfeited.
     4. Distribution of Shares; Deferral of Delivery. The Secretary shall
deliver to the Recipient a certificate representing the vested Restricted Shares
upon the earlier of (a) such time as the Recipient ceases to serve as a director
of the Company provided that such cessation constitutes a “separation from
service” as defined in Section 409A and (b) an Acquisition of the Company (the
first of such events, the “Delivery Date”). Notwithstanding any provision of
this Agreement or the Plan to the contrary, (x) neither the Company nor the
Recipient may accelerate or defer the delivery of the Restricted Shares and
(y) in the event that the Recipient is a “specified employee” within the meaning
of Section 409A upon his or her “separation from service”, then the Delivery
Date shall be delayed until the date that is six months and one day after the
separation from service.
     5. Restrictions on Transfer. The Recipient shall not sell, assign,
transfer, pledge, hypothecate or otherwise dispose of, by operation of law or
otherwise (collectively “transfer”) any Restricted Shares, or any interest
therein, until the Delivery Date. The Company shall not be required (i) to
transfer on its books any of the Restricted Shares which have been transferred
in violation of any of the provisions of this Agreement or (ii) to treat as
owner of such Restricted Shares or to pay dividends to any transferee to whom
such Restricted Shares have been transferred in violation of any of the
provisions of this Agreement.
     6. Restrictive Legends. Prior to the Delivery Date, all certificates
representing Restricted Shares shall have affixed thereto a legend in
substantially the following form, in addition to any other legends that may be
required under applicable law:
     “These shares of stock are subject to forfeiture provisions and
restrictions on transfer set forth in a certain Restricted Stock Agreement
between the corporation and the registered owner of these shares (or his or her
predecessor in interest), and such Agreement is available for inspection without
charge at the office of the Secretary of the corporation.”

-2-



--------------------------------------------------------------------------------



 



     7. Rights as a Shareholder. Except as otherwise provided in this Agreement,
for so long as the Recipient is the registered owner of the Restricted Shares,
the Recipient shall have all rights as a shareholder with respect to the
Restricted Shares, whether vested or unvested, including, without limitation,
any rights to vote the Restricted Shares and act in respect of the Restricted
Shares at any meeting of shareholders; provided, however, that if any dividends
or distributions are paid or made with respect to Restricted Shares (including
cash dividends, or dividends or distributions consisting of shares of capital
stock or other property), such dividends or distributions will be subject to the
same restrictions on transferability and forfeitability as the shares of
Restricted Stock with respect to which they were paid. Any dividends shall be
delivered to the escrow agent designated in the Joint Escrow Instructions at the
time such amounts are paid to stockholders generally. Any dividends so delivered
to the escrow agent shall be held in escrow for distribution to the Recipient in
accordance with the terms of the Joint Escrow Instructions.
     8. Provisions of the Plan. This Agreement is subject to the provisions of
the Plan, a copy of which is furnished to the Recipient with this Agreement.
     9. Acknowledgments. The Recipient acknowledges that he or she is
responsible for obtaining the advice of the Recipient’s own tax advisors with
respect to the issuance of the Restricted Shares and the Recipient is relying
solely on such advisors and not on any statements or representations of the
Company or any of its agents with respect to the tax consequences relating to
the Restricted Shares. The Recipient understands that the Recipient (and not the
Company) shall be responsible for the Recipient’s tax liability that may arise
in connection with the issuance, vesting, delivery and/or disposition of the
Restricted Shares. The Recipient acknowledges that he or she has decided not to
make an election under Section 83(b) of the Internal Revenue Code, as amended,
with respect to the issuance of the Restricted Shares.
     10. Miscellaneous.
          (a) Authority of Compensation Committee. In making any decisions or
taking any actions with respect to the matters covered by this Agreement, the
Compensation Committee shall have all of the authority and discretion, and shall
be subject to all of the protections, provided for in the Plan. All decisions
and actions by the Compensation Committee with respect to this Agreement shall
be made in the Compensation Committee’s discretion and shall be final and
binding on the Recipient.
          (b) Recipient’s Acknowledgments. The Recipient acknowledges that he or
she has read this Agreement, has received and read the Plan, and understands the
terms and conditions of this Agreement and the Plan.

                  NETEZZA CORPORATION    
 
           
 
  By:        
 
     
 
Name: Patrick J. Scannell, Jr.    
 
      Title: Sr. Vice President & CFO    
 
                Accepted and Agreed:    
 
                     

-3-



--------------------------------------------------------------------------------



 



Exhibit A
Netezza Corporation
Joint Escrow Instructions
                     ___, 20___
Corey C. DuFresne
Secretary
Netezza Corporation
26 Forest St.
Marlborough, MA 01752
Dear Sir:
     As Escrow Agent for Netezza Corporation, a Delaware corporation, and its
successors in interest under the Restricted Stock Agreement (the “Agreement”) of
even date herewith, to which a copy of these Joint Escrow Instructions is
attached (the “Company”), and the undersigned person (“Holder”), you are hereby
authorized and directed to hold the documents delivered to you pursuant to the
terms of the Agreement in accordance with the following instructions:
     1. Appointment. Holder irrevocably authorizes the Company to deposit with
you any certificates evidencing Restricted Shares (as defined in the Agreement)
to be held by you hereunder and any additions and substitutions to said
Restricted Shares. For purposes of these Joint Escrow Instructions, “Restricted
Shares” shall be deemed to include any additional or substitute property,
including, without limitation, any dividends (including ordinary cash dividends)
and distributions with respect to such Restricted Shares. Holder does hereby
irrevocably constitute and appoint you as his attorney-in-fact and agent for the
term of this escrow to execute with respect to such Restricted Shares all
documents necessary or appropriate to make such Restricted Shares negotiable and
to complete any transaction herein contemplated. Subject to the provisions of
this Section 1 and the terms of the Agreement, Holder shall exercise all rights
and privileges of a stockholder of the Company while the Restricted Shares are
held by you.
     2. Forfeiture. Upon any forfeiture of the Restricted Shares to the Company
pursuant to the Agreement, the Company shall give to you a written notice of
such forfeiture. Upon receipt of such notice, you are directed to date the stock
assignment form or forms necessary for the transfer of the Restricted Shares to
the Company, and to deliver the same, together with the certificate(s)
evidencing the Restricted Shares, to the Company.
     3. Delivery. The Company shall give you prompt written notice of the
occurrence of a Delivery Date (as defined in the Agreement). Promptly following
the Delivery Date, and in any event within 30 days thereof, you shall deliver to
Holder the certificate(s) representing the Restricted Shares and any such
additional or substitute property constituting the Restricted Shares hereunder.
Holder shall have no right to withdraw from this escrow any Restricted Shares
until the Delivery Date.

-4-



--------------------------------------------------------------------------------



 



     4. Duties of Escrow Agent.
          (a) These Joint Escrow Instructions set forth your sole duties with
respect to any and all matters pertinent hereto and no implied duties or
obligations shall be read into these Joint Escrow Instructions against you. Your
duties hereunder may be altered, amended, modified or revoked only by a writing
signed by all of the parties hereto. You may rely and shall be protected in
relying or refraining from acting on any instrument reasonably believed by you
to be genuine and to have been signed or presented by the proper party or
parties. You shall not be personally liable for any act you may do or omit to do
hereunder as Escrow Agent or as attorney-in-fact of Holder while acting in good
faith and in the exercise of your own good judgment, and any act done or omitted
by you pursuant to the advice of your own attorneys shall be conclusive evidence
of such good faith.
          (b) You are hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or entity,
excepting only orders or process of courts of law, and are hereby expressly
authorized to comply with and obey orders, judgments or decrees of any court. If
you are uncertain of any actions to be taken or instructions to be followed, you
may refuse to act in the absence of an order, judgment or decrees of a court. In
case you obey or comply with any such order, judgment or decree of any court,
you shall not be liable to any of the parties hereto or to any other person or
entity, by reason of such compliance, notwithstanding any such order, judgment
or decree being subsequently reversed, modified, annulled, set aside, vacated or
found to have been entered without jurisdiction.
          (c) You shall not be liable in any respect on account of the identity,
authority or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder. You shall be entitled to employ such legal counsel and other
experts as you may deem necessary properly to advise you in connection with your
obligations hereunder and may rely upon the advice of such counsel.
          (d) Your rights and responsibilities as Escrow Agent hereunder shall
terminate if (i) you cease to be Secretary of the Company or (ii) you resign by
written notice to each party. In the event of a termination under clause (i),
your successor as Secretary shall become Escrow Agent hereunder; in the event of
a termination under clause (ii), the Company shall appoint a successor Escrow
Agent hereunder.
          (e) The Company shall indemnify you and hold you harmless against any
and all damages, losses, liabilities, costs, and expenses, including attorneys’
fees and disbursements, (including without limitation the fees of counsel
retained pursuant to Section 2(c) above), for anything done or omitted to be
done by you as Escrow Agent in connection with this Agreement or the performance
of your duties hereunder, except such as shall result from your gross negligence
or willful misconduct.
     5. Notice. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States Post Office, by registered or certified mail with
postage and fees prepaid, addressed to each of the other parties thereunto
entitled at the following addresses, or at such other addresses as a party may
designate by ten days’ advance written notice to each of the other parties
hereto.

-5-



--------------------------------------------------------------------------------



 



         
 
  COMPANY:   Notices to the Company shall be sent to the address set forth in
the salutation hereto, Attn: President
 
       
 
  HOLDER:   Notices to Holder shall be sent to the address set forth below
Holder’s signature below.
 
       
 
  ESCROW AGENT:   Notices to the Escrow Agent shall be sent to the address set
forth in the salutation hereto.

                  Very truly yours,
 
                Netezza Corporation
 
                By: Patrick J. Scannell, Jr.       Title: Sr. Vice President &
CFO
 
                HOLDER:
 
                          (Signature)    
 
                          Print Name    
 
                Address:
 
                     
 
                     
 
           
 
  Date Signed:        
 
     
 
   

ESCROW AGENT:
Corey C. DuFresne

-6-